Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Species 6, 14 and 16 as well as Invention I in the reply filed on 30 November 2022 is acknowledged.

Applicant contends claim 6 is directed to elected Species 6. The Office respectfully disagrees.
Claim 6 recites the subject matter: “the first reset unit is electrically connected between the reset signal line and the first intermediate node, and further electrically connected to a first scanning signal line and configured to write a reset voltage into the first intermediate node in response to an enable level of a first scanning signal; the second reset unit is electrically connected between the first intermediate node and the first node, and is further electrically connected to a second scanning signal line and configured to write a voltage of the first intermediate node into the first node in response to an enable level of a second scanning signal; the first electrode of the regulation capacitor is electrically connected to the first scanning signal line, and the second electrode of the regulation capacitor is electrically connected to the first intermediate node, or the second electrode of the regulation capacitor is electrically connected to both the first intermediate node and the second intermediate node; wherein in the first non-light-emission period, the enable level of the first scanning signal overlaps with the enable level of the second scanning signal.”
This subject matter is not directed to elected Species 6 (see Fig. 10). Instead, this subject matter is directed to, for example, non-elected Species 4 (see Fig. 5).

Applicant contends claim 11 is directed to elected Species 6. The Office respectfully disagrees.
Claim 11 recites the subject matter: “the voltage regulation module comprises a switch regulation unit, wherein a first terminal of the switch regulation unit receives the first voltage, and a second terminal of the switch regulation unit is electrically connected to at least one of the first intermediate node or the second intermediate node; and in the second non-light-emission period of at least one of the holding frames, the switch regulation unit is configured to write the first voltage into the at least one of the first intermediate node or the second intermediate node that is electrically connected to the switch regulation unit.”
This subject matter is not directed to elected Species 6 (see Fig. 10). Instead, this subject matter is directed to, for example, non-elected Species 7-10 (see Figs. 12-14 and 16).

Claims 6-8, 11-14 and 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are, for example:
“at least one control module” in claim 1,
“a first unit” in claim 1,
“a second unit” in claim 1,
“a voltage regulation module” in claim 1,
“a first reset module” in claim 3,
“a first reset unit” in claim 3,
“a second reset unit” in claim 3,
“a threshold compensation module” in claim 3,
“a first compensation unit” in claim 3,
“a second compensation unit” in claim 3,
“a capacitance regulation unit” in claim 3,
“a data writing module” in claims 9 and 16,
“a light-emitting control module” in claims 9 and 16,
“a first light-emitting control unit” in claim 9,
“a second light-emitting control unit” in claim 9,
“a second reset module” in claims 9 and 16, and
“a light-emitting element” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9, 10, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the holding frame” (line 12).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of only a single “holding frame.”

Claim 1 recites the limitation “the holding frames” (line 14).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a plurality of “holding frames.”

Claim 1 recites the limitation “the intermediate node” (line 15).  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “an intermediate node” (line 7) and/or “at least one intermediate node” (line 10).

Claim 1 is indefinite where it specifies “preset,” since “preset,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the setting. Set by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the setting. Set when? Prior to what claimed event(s)/step(s), if any?

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 111613177 A) in view of Li et al (CN 111710299 A).

Li et al (US 2021/0407419 A1) has been provided as a translation of the Li et al (CN 111710299 A) document.
 
Regarding claim 1, Gao discloses a pixel circuit, comprising: 
a driving transistor [e.g., Figs. 4, 5, 9: DT], 
a gate of the driving transistor being electrically connected to a first node [e.g., Figs. 4, 5, 9: N1], 
a first electrode [e.g., Figs. 4, 5, 9: DT source] of the driving transistor being electrically connected to a second node [e.g., Figs. 4, 5, 9: DT source node], and 
a second electrode [e.g., Figs. 4, 5, 9: DT drain] of the driving transistor being electrically connected to a third node [e.g., Fig. 4: DT drain node; Figs. 5, 9: N3]; 
at least one control module [e.g., Fig. 4: M1, M2; Fig. 5: T1, T5; Fig. 9: T11, T15] that is electrically connected to the first node and configured to write a voltage into the first node, 
each of the at least one control module comprising a first unit [e.g., Fig. 4: M1; Fig. 5: left T1 transistor, right T5 transistor; Fig. 9: left T11 transistor, right T15 transistor] and a second unit [e.g., Fig. 4: M1; Fig. 5: right T1 transistor, left T5 transistor; Fig. 9: right T11 transistor, left T15 transistor] connected in series, and 
an intermediate node [e.g., Fig. 4: K1; Fig. 5: E1 connection node, E2 connection node; Fig. 9: E3 connection node, E4 connection node] being disposed between the first unit and the second unit; and 
a voltage regulation module [e.g., Fig. 4: E; Fig. 5: E1, E2; Fig. 9: E3, E4] that is electrically connected to at least one intermediate node of the at least one control module; 
wherein a driving cycle of the pixel circuit comprises 
a writing frame [e.g., Paragraph 37; Figs. 6, 10: 1st frame] and 
at least one hold frame [e.g., Paragraph 37; Figs. 6, 10: 2nd frame], 
the writing frame comprises a first non-light-emission period [e.g., Figs. 6, 10: P1, P2 of 1st frame], 
the hold frame comprises a second non-light-emission period [e.g., Figs. 6, 10: P1, P2 of 2nd frame], and 
the voltage regulation module is configured to adjust, in the second non-light-emission period of at least one of the hold frames, a voltage of the intermediate node electrically connected to the voltage regulation module to a first voltage, wherein |V − VN1| < ΔV [e.g., Paragraph 38: the voltage difference between the intermediate node and the first node is less than 5.1V], V represents the first voltage, VN1 represents the voltage of the first node, and ΔV represents a preset voltage difference (e.g., see Paragraphs 37-69).

Gao doesn’t appear to expressly disclose at least one holding frame, as instantly claimed and disclosed.
However, Li discloses a driving cycle of the pixel circuit [e.g., Figs. 4, 5, 7, 8, 13, 15-18] comprises
a writing frame [e.g., Figs. 3, 9-11, 14, 19-21: write frame] and
at least one holding frame [e.g., Figs. 3, 9-11, 14, 19-21: maintenance frame],
the writing frame comprises a first non-light-emission period [e.g., Figs. 3, 9-11, 14, 19-21: T1, T2 of write frame],
the holding frame comprises a second non-light-emission period [e.g., Figs. 3, 9-11, 14, 19-21: T1, T2 of maintenance frame] (e.g., see Paragraphs 50-101).

Gao and Li are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art to combine Li’s holding frame(s) with Gao’s pixel circuit, so as to reduce power consumption while preventing flicker.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Li’s holding frame(s) with Gao’s pixel circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Gao discloses ΔV ≤ 0.5V (e.g., see Paragraph 38).

Regarding claim 3, Gao discloses the at least one control module comprises: 
a first reset module [e.g., Fig. 5: T1; Fig. 9: T11], electrically connected between a reset signal line [e.g., Figs. 5, 9: Vint] and the first node, 
the first reset module comprising a first reset unit [e.g., Fig. 5: left T1 transistor; Fig. 9: left T11 transistor] and a second reset unit [e.g., Fig. 5: right T1 transistor; Fig. 9: right T11 transistor] connected in series, 
wherein a first intermediate node [e.g., Fig. 5: E1 connection node; Fig. 9: E3 connection node] is disposed between the first reset unit and the second reset unit; and 
a threshold compensation module [e.g., Fig. 5: T5; Fig. 9: T15], electrically connected between the third node and the first node, 
the threshold compensation module comprising a first compensation unit [e.g., Fig. 5: right T5 transistor; Fig. 9: right T15 transistor] and a second compensation unit [e.g., Fig. 5: left T5 transistor; Fig. 9: left T15 transistor] connected in series, 
wherein a second intermediate node [e.g., Fig. 5: E2 connection node; Fig. 9: E4 connection node] is disposed between the first compensation unit and the second compensation unit; 
wherein the voltage regulation module is electrically connected to at least one of the first intermediate node or the second intermediate node (e.g., see Paragraphs 40-69). 

Regarding claim 4, Gao discloses the voltage regulation module comprises a capacitance regulation unit [e.g., Fig. 7: C1; Fig. 8: C2; Fig. 11: C3; Fig. 12: C4], 
a first terminal of the capacitance regulation unit receives a first signal [e.g., Fig. 7: data; Fig. 8: vint; Fig. 11: vref, data, pvdd; Fig. 12: vref, data, vint], and 
a second terminal of the capacitance regulation unit is electrically connected to the at least one of the first intermediate node or the second intermediate node [e.g., Figs. 7, 11, 12: K1]; and 
in the second non-light-emission period of at least one of the hold frames, 
the first signal jumps between an enable level [e.g., Fig. 7: when scan 2=low; Fig. 8: when scan 1=low; Fig. 11: when emit 3=low, when scan 4=low; Fig. 12: when emit 3=low, when scan 4=low, when scan 3=low] and a non-enable level [e.g., Fig. 7: when scan 2=high; Fig. 8: when scan 1=high; Fig. 11: when emit 3=high, when scan 4=high; Fig. 12: when emit 3=high, when scan 4=high, when scan 3=high], and 
the capacitance regulation unit is configured to adjust, by using a jump of the first signal, a voltage of the at least one of the first intermediate node or the second intermediate node electrically connected to the capacitance regulation unit to the first voltage (e.g., see Paragraphs 47-69).

Regarding claim 5, Gao discloses the capacitance regulation unit comprises a regulation capacitor [e.g., Fig. 7: C1; Fig. 8: C2; Fig. 11: C3; Fig. 12: C4], 
a first electrode of the regulation capacitor receives the first signal, and 
a second electrode of the regulation capacitor is electrically connected to the at least one of the first intermediate node or the second intermediate node (e.g., see Paragraphs 47-69).

Regarding claim 15, Gao discloses the first reset unit comprises a first reset transistor [e.g., Fig. 5: left T1 transistor; Fig. 9: left T11 transistor], wherein a first electrode of the first reset transistor is electrically connected to the reset signal line, and a second electrode of the first reset transistor is electrically connected to the first intermediate node; 
the second reset unit comprises a second reset transistor [e.g., Fig. 5: right T1 transistor; Fig. 9: right T11 transistor], wherein a first electrode of the second reset transistor is electrically connected to the first intermediate node, and a second electrode of the second reset transistor is electrically connected to the first node; 
the first compensation unit comprises a first compensation transistor [e.g., Fig. 5: right T5 transistor; Fig. 9: right T15 transistor], wherein a first electrode of the first compensation transistor is electrically connected to the third node, and a second electrode of the first compensation transistor is electrically connected to the second intermediate node; and 
the second compensation unit comprises a second compensation transistor [e.g., Fig. 5: left T5 transistor; Fig. 9: left T15 transistor], wherein a first electrode of the second compensation transistor is electrically connected to the second intermediate node, and a second electrode of the second compensation transistor is electrically connected to the first node (e.g., see Paragraphs 40-69).

Regarding claim 16, Gao discloses the pixel circuit further comprises: 
a data writing module, comprising a data writing transistor [e.g., Fig. 5: T6], 
wherein a first electrode of the data writing transistor is electrically connected to a data line [e.g., Fig. 5: data], and 
a second electrode of the data writing transistor is electrically connected to the second node; 
a second reset module, comprising a third reset transistor [e.g., Fig. 5: T2], 
wherein a first electrode of the third reset transistor is electrically connected to a reset signal line [e.g., Fig. 5: vreset], and 
a second electrode of the third reset transistor is electrically connected to an anode of a light-emitting element [e.g., Fig. 5: OLED]; and 
a light-emitting control module, comprising 
a first light-emitting control transistor [e.g., Fig. 5: T3] and 
a second light-emitting control transistor [e.g., Fig. 5: T4], 
wherein a first electrode of the first light-emitting control transistor is electrically connected to a power signal line [e.g., Fig. 5: pvdd], 
a second electrode of the first light-emitting control transistor is electrically connected to the second node, 
a first electrode of the second light-emitting control transistor is electrically connected to the third node, and 
a second electrode of the second light-emitting control transistor is electrically connected to the anode of the light-emitting element (e.g., see Paragraphs 47-69).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (CN 111613177 A) in view of Li et al (CN 111710299 A) as applied to claim 5 above, and further in view of Lai et al (CN 113192460 A) and Kim et al (US 2022/0148502 A1).

Li et al (US 2022/0051625 A1) has been provided as a translation of the Lai et al (CN 113192460 A) document.

Regarding claim 9, Gao discloses the pixel circuit further comprises: 
a data writing module [e.g., Fig. 5: T6], electrically connected to a third scanning signal line [e.g., Fig. 5: Scan2], a data line [e.g., Fig. 5: data], and the second node respectively, 
wherein the data writing module is configured to write a data voltage [e.g., Fig. 5: data] into the second node in response to an enable level of a third scanning signal [e.g., Fig. 5: scan2=low]; 
a light-emitting control module [e.g., Fig. 5: T3, T4], comprising 
a first light-emitting control unit [e.g., Fig. 5: T3]and 
a second light-emitting control unit [e.g., Fig. 5: T4], 
wherein the first light-emitting control unit is electrically connected to a first light-emitting control signal line [e.g., Fig. 5: Emit 1], a power signal line [e.g., Fig. 5: pvdd], and the second node respectively, and 
the first light-emitting control unit is configured to write a power voltage [e.g., Fig. 5: pvdd] into the second node in response to an enable level of a first light-emitting control signal [e.g., Figs. 5, 6: Emit 1=low]; and 
wherein the second light-emitting control unit is electrically connected to a second light-emitting control signal line [e.g., Fig. 5: Emit 1], the third node, and an anode of a light-emitting element [e.g., Fig. 5: OLED] respectively, and 
the second light-emitting control unit is configured to write a voltage of the third node into the anode of the light-emitting element in response to an enable level of a second light-emitting control signal [e.g., Figs. 5, 6: Emit 1=low]; and 
a second reset module [e.g., Fig. 5: T2], electrically connected to a fourth scanning signal line [e.g., Fig. 5: Scan 2], a resetting signal line [e.g., Fig. 5: vreset], and the anode of the light-emitting element respectively, 
wherein the second reset module is configured to write a resetting voltage [e.g., Fig. 5: vreset] into the anode of the light-emitting element in response to an enable level of a fourth scanning signal [e.g., Figs. 5, 6: Scan 2=low]; 
wherein the first compensation unit [e.g., Fig. 5: right T5 transistor; Fig. 9: right T15 transistor] is electrically connected to the fourth scanning signal line [e.g., Fig. 5: Scan 2] and configured to write a voltage of the second node into the second intermediate node in response to the enable level of the fourth scanning signal (e.g., see Paragraph 43); 
wherein the second compensation unit [e.g., Fig. 5: left T5 transistor] is electrically connected to the third scanning signal line [e.g., Fig. 5: Scan2] and configured to write the voltage of the second intermediate node into the first node in response to the enable level of the third scanning signal; 
wherein the first electrode of the regulation capacitor is connected to the fourth scanning signal line [e.g., Fig. 5: Scan2], and 
the second electrode of the regulation capacitor is electrically connected to the second intermediate node, or 
the second electrode of the regulation capacitor is electrically connected to both the first intermediate node and the second intermediate node, and
wherein a second enable level of the fourth scanning signal [e.g., Figs. 5, 6: Scan 2=low applied to T2 and right T5 transistor] overlaps with the enable level of the third scanning signal [e.g., Figs. 5, 6: Scan2=low applied to left T5 transistor] (e.g., see Paragraphs 40-53).

Gao doesn’t appear to expressly disclose the second reset module [e.g., Fig. 5: M3], electrically connected to the reset signal line, as instantly claimed.
However, Li discloses a second reset module [e.g., Fig. 5: M3], electrically connected to a fourth scanning signal line [e.g., Fig. 5: S1], the reset signal line [e.g., Fig. 5: Vref], and the anode of the light-emitting element [e.g., Fig. 5: 10] respectively, wherein the second reset module is configured to write the reset voltage [e.g., Fig. 5: Vref] into the anode of the light-emitting element in response to an enable level of a fourth scanning signal [e.g., Fig. 5: S1=low] (e.g., see Paragraphs 67-69).
Therefore it would have been obvious to one having ordinary skill in the art to combine Li’s reset signal line connection with Gao’s pixel circuit, so as to reduce power consumption while preventing flicker.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Li’s reset signal line connection with Gao’s pixel circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Gao and Li don’t appear to expressly disclose the first electrode of the regulation capacitor is electrically connected to the fourth scanning signal line, as instantly claimed.
	However, Lai discloses the first electrode of the regulation capacitor [e.g., Figs. 1, 2, 4-8: C2, C3] is electrically connected to the fourth scanning signal line [e.g., Figs. 1, 2, 4-8: C2, S1, S2] (e.g., see Paragraphs 19-56).

Gao, Li and Lai are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art to combine Lai’s regulation capacitor connection with Gao’s pixel circuit, so as to maintain the stability of the brightness of the light-emitting element, and improve the display effect of the display panel.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Lai’s regulation capacitor connection with Gao’s pixel circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Gao, Li and Lai don’t appear to expressly disclose a first sub-period and a second sub-period, as instantly claimed.
However, Kim discloses wherein the first non-light-emission period [e.g., Fig. 3: A-G of a 1st frame] and the second non-light-emission period [e.g., Fig. 3: A-G of a 2nd frame] each comprise 
a first sub-period [e.g., Fig. 3: a period including at least a portion of (B) when EM1=high, EM2=low, GC(n)=low] and 
a second sub-period [e.g., Fig. 3: a period including at least a portion of (D, E) when EM1=high, EM2=high, GC(n)=low], and 
the first sub-period is prior to the second sub-period; 
in the first sub-period, 
the first light-emitting control signal has a non-enable level [e.g., Figs. 2, 3: EM1=high], 
the second light-emitting control signal has an enable level [e.g., Figs. 2, 3: EM2=low]; and 
in the second sub-period, the first light-emitting control signal and the second light-emitting control signal each have a non-enable level [e.g., Figs. 2, 3: EM1=high, EM2=high]; and 
wherein the fourth scanning signal comprises an active level set [e.g., Figs. 2, 3: GC(n)=low periodically] that is outputted periodically, 
the active level set comprises 
a first enable level [e.g., Figs. 2, 3: GC(n)=low during a period including at least a portion of (B) when EM1=high, EM2=low] and 
a second enable level [e.g., Figs. 2, 3: GC(n)=low during a period including at least a portion of (D, E) when EM1=high, EM2=high], 
the first enable level is in the first sub-period, and the second enable level is in the second sub-period and overlaps with the enable level of the third scanning signal [e.g., Figs. 2, 3: GC(n)=low] (e.g., see Paragraphs 60-100).

Gao, Li, Lai and Kim are analogous art because they are from the shared inventive field of light emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art to combine Kim’s emission control signals and timing with Gao’s pixel circuit, so as to provide low power consumption, high luminance, and high response speed.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Kim’s emission control signals and timing with Gao’s pixel circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 10, Gao discloses the second electrode of the regulation capacitor is electrically connected to the second intermediate node (e.g., see Figs. 5, 7, 8), and 
where Vref represents the reset voltage, 
VGH2 represents a voltage of a non-enable level of the fourth scanning signal, 
VGL2 represents a voltage of the enable level of the fourth scanning signal, and 
C_3 represents a node capacitance of the second intermediate node; or 
the second electrode of the regulation capacitor is electrically connected to both the first intermediate node and the second intermediate node (e.g., see Figs. 5, 7, 8), and 
where C_4 represents a sum of a node capacitance of the first intermediate node and a node capacitance of the second intermediate node (e.g., see Paragraphs 39-51).

Gao, Li, Lai and Kim don’t appear to expressly disclose a capacitance value C′ of the regulation capacitor meets the following condition:
C_3 × ( VN1 - ΔV - Vref ) < C ’ × ( VGH2 - VGL2 ) < C_3 × ( VN1 + ΔV - Vref ) or
C_4 × ( VN1 - ΔV - Vref ) < C ’ × ( VGH2 - VGL2 ) < C_4 × ( VN1 + ΔV - Vref ).
However, “C_3 × ( VN1 - ΔV - Vref )” can only be greater than, equal to, or less than “C ’ × ( VGH2 - VGL2 ).”
Moreover, “C ’ × ( VGH2 - VGL2 )” can only be greater than, equal to, or less than “C_3 × ( VN1 + ΔV - Vref ).”
Similarly, “C_4 × ( VN1 - ΔV - Vref )” can only be greater than, equal to, or less than “C ’ × ( VGH2 - VGL2 ).”
And, “C ’ × ( VGH2 - VGL2 )” can only be greater than, equal to, or less than “C_4 × ( VN1 + ΔV - Vref ).”
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to set the capacitance value of the regulation capacitor meets either claimed condition, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., the above values can only be either greater than, equal to, or less than one another). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
16 December 2022